The plaintiffs in error, Frank Nash, George W. Myers, and Edward Wade, were jointly charged, tried and convicted on an information charging that in Washita county on or about the 18th day of October, 1919, they did commit the crime of burglary with explosives, in that they did feloniously enter the building of the Corn State Bank, of Corn, and by the use of and aid of dynamite, nitroglycerine, gun powder and other explosives open a certain bank vault therein and their punishment was assessed at imprisonment in the penitentiary each for the term of twenty-five years. On December 16, 1919, the court rendered judgment in accordance with the verdict of the jury, from which judgment an appeal was attempted to be taken by filing in this court on July 19, 1920, a petition in error with case-made.
On April 30, 1921, the Attorney General filed a motion to dismiss the appeal, "because the same was not filed in this court within six months after the rendition of the judgment, for which reason this court has no jurisdiction to entertain or hear said appeal."
Section 5991, Rev. Laws 1910, provides: *Page 354 
"In felony cases the appeal must be taken within six months after the judgment is rendered."
In this case it appears from the record that the petition in error and case-made was not filed with the clerk of this court within six months after the judgment was rendered. The last day for filing the appeal was June 17th. The record shows that the appeal was not filed within seven months from the date the judgment was rendered. It follows that the motion to dismiss the appeal should be sustained. It is therefore adjudged and ordered that the purported appeal be and the same is hereby dismissed and the cause remanded to the trial court.
MATSON and BESSEY, JJ., concur.